Broyles, C. J.
This was a suit upon an open account for repairing an automobile. Upon the trial the defendant testified, that he did not owe the plaintiffs anything on the account, as he told the plaintiffs when he left the car with them to be repaired that he did not own it, and that at that time he made an agreement with the plaintiffs for them to repair the car, sell it, retain the cost of repairing, and turn over the balance of the money, if any, to him (the defendant). This was denied by the plaintiffs, and the jury returned the following verdict: “ We, the jury, find for the plaintiff — so say we all." Thereupon the court entered up a judgment in favor of the plaintiffs, for $119.71, and the defendant moved for a new trial, one of the grounds being that the verdict was too vague, indefinite, and uncertain to authorize a judgment to be entered thereon for any particular sum, and also that the judgment entered up was void. Under the pleadings and the evidence adduced, the only' issue before the *257jury was whether the defendant was liable on the account. If he was liable, then the undisputed evidence demanded a finding that he owed the plaintiffs $119.71 — the amount of the judgment entered up on the verdict. It follows that the reasonable intendment of the jury was to return a verdict for the plaintiffs for $119.71. See, in this connection, Mize v. Mashburn, 8 Ga. App. 408 (2) (69 S. E. 316); Seifert V. Holt, 82 Ga. 757 (2), 761 (9 S. E. 843), and authorities cited.
The excerpts from the charge of the court, complained of, when considered in connection with the entire charge, show no material error. "We do not think the court erred in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.